DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on September 08, 2021. Claims 25-27, 31-39 are still pending in the present application. This action is made FINAL.
Response to Arguments
Applicant's arguments filed September 08, 2021 have been fully considered but they are not persuasive.
	The argument features Li does not disclose transmitting, to a second base station or a core network, the information related to the usage status of the slice, wherein the information related to the usage status of the slice includes information indicating the usage status of the slice instance.
The examiner respectfully disagrees with the applicant’s statement and asserts that Li discloses an exchange of information (par. 230, lines 21-26), the exchange of information reconfigures the slice statuses on both the source and target base stations (par. 230, lines 21-26) by transferring the active devices on the source base station to the target base stations (par. 230, lines 16-21).
In view of the above, the rejection using Li is maintained as repeated below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 25-27, 31-39 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Li et al. (U.S. Patent Application Number: 2017/0079059).
Consider claim 25; Li discloses a first base station comprising: 
a memory storing instructions (par. 141, line 4 – par. 142, line 11); and
 one or more processors configured to execute the instructions to (par. 141, line 4 – par. 142, line 11): 
obtain information related to usage status of a slice provided by the first base station (e.g. source/triggering base station) (par. 230, lines 2-6); and
 transmit, to a second base station or a core network (par. 230, lines 21-26), the information related to the usage status of the slice (par. 230, lines 16-21), wherein 
the information related to the usage status of the slice includes information indicating the usage status of the slice instance (par. 230, lines 16-21).
Consider claim 26; Li discloses the slice includes one or more slice instances (par. 230, lines 2-6).
Consider claim 27; Li discloses the information related to the usage status of the slice includes an identifier of the slice instance (par. 122).
Consider claim 31; Li discloses transmit the information related to the usage status of the slice when the information related to the usage status of the slice changes [e.g. traffic load/number of connections (par. 230, lines 2-6)].
claim 32; Li discloses further obtain information related to usage status of a slice (par. 230, lines 2-6) provided by a third base station adjacent to the first base station [this occurs as the UE moves across base stations (par. 219-221)]; and further transmit the information related to the usage status of the slice (par. 230, lines 2-9) provided by the third base station [this occurs as the UE moves across base stations (par. 219-221)].
Consider claim 33; Li discloses a second base station comprising: 
a memory storing instructions (par. 141, line 4 – par. 142, line 11); and 
one or more processors configured to execute the instructions to (par. 141, line 4 – par. 142, line 11): 7PRELIMINARY AMENDMENTAttorney Docket No.: Q248296 
Appln. No.: National Stage Entry of PCT/JP2018/010254receive, from a first base station (par. 230, lines 16-21), information related to usage status of a slice provided by a first base station (par. 230, lines 16-21); and 
store the information related to the usage status of the slice [setting up the slice at the target base station involves storing information related to the usage status (par. 226, par. 230, lines 2-9, 21-26)], wherein 
the information related to the usage status of the slice includes information indicating the usage status of the slice instance (par. 230, lines 16-21).
Consider claim 34; Li discloses store, in Neighbour Relation Table for Automatic Neighbour Relation Function (par. 141, line 4 – par. 142, line 11; par. 230, lines 6-9, 16-26), the information related to the usage status of the slice (par. 230, lines 2-9).
Consider claim 35; Li discloses further inquire of the first base station the information related to the usage status of the slice provided by the first base station [e.g. by turning on the slice at the neighbor/target base station (par. 226, lines 11-14)].
Consider claim 36; Li discloses further broadcast, to a terminal apparatus (par. 226, lines 14-21), the information related to the usage status of the slice (par. 230, lines 21-26).
claim 37; Li discloses further set a target cell (par. 219-221) to be measured by a terminal apparatus (par. 230, lines 9-16), based on the information related to the usage status of the slice (par. 230, lines 2-9).
Consider claim 38; Li discloses further determine a handover destination for a terminal apparatus, based on the information related to the usage status of the slice (par. 221; par. 230, lines 2-9).
Consider claim 39; Li discloses a method comprising:
obtain information related to usage status of a slice provided by the first base station (e.g. source/triggering base station) (par. 230, lines 2-6); and
 transmit, to a second base station or a core network (par. 230, lines 21-26), the information related to the usage status of the slice (par. 230, lines 16-21), wherein 
the information related to the usage status of the slice includes information indicating the usage status of the slice instance (par. 230, lines 16-21).
Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
 
MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 
TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
shortened statutory period will expire on the date the advisory action is mailed, and any 
 
extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Thursday from 7:30am to 5:00pm and Friday 7:30am to 4:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646